DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/22/2022 has been entered. As directed by the amendment: claims 1, 3 and 7 – 9 are currently amended. Claims 2, 4 – 6 and 10 are original. Claims 11 – 20 are previously withdrawn. Thus, claims 1 – 10 are currently pending. The amendments are sufficient to obviate the interpretations made to the terms “detection device” and “detection module” under 35 U.S.C. 112(f) in the Non-Final Rejection dated 05/19/2022. Further, applicant’s Remarks/Arguments regarding the anticipatory Rejections made under 35 U.S.C. 102 (claims 1- 10) in the Non-Final Rejection dated 05/19/2022 have been fully considered (please see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mizutani (US 2010/0288033 A1), and herein after called Mizutani. 
Regarding claim 1, Mizutani discloses a welding quality detection system (this preamble is regarded as a mere recitation of intended use or purpose rather than any distinct definition of structure of the claimed invention. As such, no patentable weight is given to the limitation, (MPEP 2117.02.11) comprising:
a detector configured for applying a force to at least one weld point of one of a first welded object and a second welded object welded together by a welding tool (a probe 4 connected to an actuator 5a and configured to generate vertically downward directed force, or probe pressure on the surface of a sample surface 9 to be profiled, (0049 and FIG.3).Here, the limitation: “at least one weld point of one of a first welded object and a second welded object welded together by a welding tool” is interpreted to be a material worked upon by the detector equivalent to the sample surface 9 of Mizutani and is not given patentable weight as "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” (MPEP 2115);
a displacement detector configured for detecting a displacement signal varying with the force or time between the first welded object and the second welded object welded together by the welding tool based on the force applied to the weld point by the detector (a detection means or sensor 6 for detecting the vertical displacement of the probe 4 and the displacement signal varies with force and time (0049, 0052, 0056, FIG.2 and FIG. 6-9), Again, the limitation “the first welded object and the second welded object welded together by the welding tool” is interpreted to be a material worked upon by the detector equivalent to the sample surface 9 of Mizutani and is not given patentable weight as "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” (MPEP 2115)); and
a detection module configured for receiving or recording the displacement signal (control means 10 (FIG. 4) is designed to control the operation of the probe pressure application means 5 according to the output signal from the detection sensor 6, (0057, 0052, FIG.4)) and determining whether a gap exists between the first welded object and the second welded object welded together by the welding tool  based on a slope of the displacement signal detected by the displacement detector, (computer 14 connected to the CPU of the controller 13 of the control means 10 computes the time differential dz/dt (slope of the displacement signal from detection sensor 6), or the displacement speed v of the probe, and the differential of the second order d2z/dt2, or the acceleration a of the probe, and judges an occurrence or non-occurrence of a jump of the probe (a gap on the sample surface) on the basis of these values, (0052, FIG. 4 and FIG.5)), wherein the detection module is a detection chip, a detection circuit, a data processor, an analyzer, a computer or a server having detecting function (the control means is arranged to include a computing 13 and computer 14, (0052, FIG.4))
Regarding claim 2, Mizutani discloses the welding quality detection system of claim 1, wherein the force is constant or increases as time elapses (the force being exerted to the probe 4 is raised to 2 mgf when the probe 4 starts jumping and the form is reduced back to 0.1 mgf when dz/dt becomes equal to 0 thereafter, (0060)).
Regarding claim 3, Mizutani discloses the welding quality detection system of claim 1, wherein when a position value in the displacement signal is constant or varies stably, the detector stops applying the force (when dz/dt becomes equal to 0 (the displacement signal is constant), the force is reduced to the initial probe pressure (0.1mgf), (0059, 0060) the probe does not exert external force on the sample surface 9).
Regarding claim 4, Mizutani discloses the welding quality detection system of claim 1 (computer 14 of the control means 10 operates so as to computationally determine the time differential dz/dt (slope), or the displacement speed v of the probe, and the differential of the second order d2z/dt2 (change in slope), or the acceleration a of the probe, and judges an occurrence or non- occurrence of a jump of the probe (gap) on the basis of these values, (0052)), wherein when the detection module detects that the displacement signal has one or two slopes, the detection module determines that no gap exists between the first welded object and the second welded object (when the probe 4 is located on a flat region of the sample surface 9 (no gap) , its dz/dt (slope) is small,(0066) in other words, the change in the displacement signal (slope) is insignificant or does not change).
Regarding claim 5, Mizutani discloses the welding quality detection system of claim 1, wherein when the detection module detects that the displacement signal has three or more slopes, the detection module determines that a gap exists between the first welded object and the second welded object (the trajectory of the jump of the probe 4 (gap on the surface profiled) is determined by using the value of dz/dt (the differential of the displacement (Z), is the slope of the displacement) and when the probe 4 is located on a flat region, its dz/dt is small, the probe 4 jumps up and raise the force being exerted to the probe 4, when its dz/dt exceeds a certain threshold level, (0066), in other words, when the dz/at (slope) changes more than a certain threshold, a jump or a gap exists, FIG.14 and 15 show the jump Z (nm) of the probe and corresponding speed v (nm/ms) which is dz/at or slope of the probe respectively at t = 5250 ms, 5500 ms, 5750 ms, 6000 ms, 6250 ms and 6500 ms. FIG. 14 shows the probe jump is measurably high for corresponding high slope changes (V(nm/ms) of FIG.15, for example for slopes at t = 5250 ms, 5500 ms, 5750 ms and 6000 ms and no or small jump (Z(nm) for slopes at 6250ms and 6500ms, see FIG.14 and 15).
Regarding claim 6, Mizutani discloses the welding quality detection system of claim 1, wherein when the detection module detects that the displacement signal has three slopes, the detection module calculates a value of a gap between the first welded object and the second welded object based on positions of two intersection points formed by the three slopes (for the height of the jump (gap) of the probe 4 for slopes at t = 5250 ms, 5500 ms, 5750 ms and 600 ms is calculated based on the speed at which the tip of the probe 4 leaves the sample surface (rate change of slope)and the maximum height of the jump, h of the parabola at t = 5250 ms, 5500 ms, 5750 ms and 600 ms is calculated based on the v (nm/ms) speed or slope of the displacement of the probe 4, see formula (2) , (0058)).
Regarding claim 7, Mizutani discloses the welding quality detection system of claim 1, wherein the displacement detector is disposed in the detector having at least one probe connected to the displacement detector (detection means 6 has a sensor 6a rigidly fitted to a swing support rod 3 connecting probe 4 with the detection means, (0049, FIG. 3)), and wherein the detector applies the force to the weld point by the probe and the displacement detector detects the displacement signal by the probe (the probe 4 applies the force or probe pressure to sample surface 9 via actuator 5a and detection means 6 detects the vertical displacement of the probe 4, (0049, FIG.3)).
Regarding claim 8, Mizutani discloses the welding quality detection system of claim 1, further comprising a force controlling device connected to the detector and having a force actuator configured for providing the force to the detector  so that the detector applies the force to the weld point (pressure application means 5 having an actuator 5 a extending upward from the other end of the swing support rod 3 is connected to the probe 4 providing probe-pressure to the sample surface 9, (0049, FIG.3)).
Regarding claim 9, Mizutani discloses the welding quality detection system of claim 8, wherein the force controlling device further comprises a force controlling interface connected to the force actuator (the pressure application means 5 is further connected to an analog input/output board through which the current flowing to the coil 5b connected to the actuator 5a is increased or decreased to change the force applied to the surface by the actuator 5a, (0049, FIG.3)) and configured for controlling a magnitude of the force provided by the force actuator so that the force controlling interface controls the magnitude of the force applied by the detector to the weld point via the force actuator (controller 13 increases the electric current being flow to the coil 5b of the probe pressure application means 5 so as to increase the probe pressure, (0052, FIG.3 and FIG.4)).
Regarding claim 10, Mizutani discloses the welding quality detection system of claim 1, further comprising a displacement conversion interface (measuring instrument 11 and computer 14, FIG.4) connected to the displacement detector (the measuring instrument 11 reads the differential transformer of the detection means 6, (0052, FIG.4)) and configured for converting voltage data of the displacement signal detected by the displacement detector into displacement data of the displacement signal and transmitting the displacement data of the displacement signal to the detection module (the output of the measuring instrument 11 (typically a lock-in amp) outputs a displacement signal (voltage) that represents the displacement of the probe it measured. A controller 13 that is operated by a real time OS to take in the analog signal from the measuring instrument 11. The signal is reduced to the vertical displacement z of the probe (displacement data) by a computer 14 connected to the CPU of the controller 13, (0052, FIG.3 and FIG.4)).
Response to Arguments
Applicant's Remarks/Arguments filed on 08/22/2022 have been fully considered and the following response is given.
Applicant alleges: “the claimed invention differs from Mizutani in technical field, subject matter, object of detection, detection approach, technical problem to be solved, and technical effect”, (page 9 of the Remarks) and appears to suggest the anticipatory reference Mizutani is non-analogous art to the claimed invention.
The examiner respectfully disagrees for the following reasons:
(I).  The question of whether a reference is analogous art is not relevant to whether that reference anticipates a claimed invention. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses the claimed invention (MPEP 2131.05) 
(II). Mizutani is reasonably pertinent to the claimed invention because the claimed invention measures or detects a gap on a weld surface much like Mizutani detects or measures a jump/a gap on a sample surface to be profiled.
	Applicant further alleges “Mizutani does not disclose the technical limitations "the welding tool," "the first welded object and the second welded object welded together" and "a displacement detector detecting a displacement signal varying with the force or time between the first welded object and the second welded object welded together by the welding tool based on the force applied to the weld point by the detector" recited in amended independent claim 1”, (page 10 – 12 of the Remarks).
	As indicated in the Rejection, the limitations alleged not discloses ("the welding tool," "the first welded object and the second welded object welded together") are recited as materials worked upon by the structure of the detection system (detector, displacement detector and detection module), as such, the broadest interpretation of the independent claim 1 does not lend to impart any patentable weight to the limitations in question. "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” (MPEP 2115).
	However, the applicant can amend claim 1 to positively recite the limitations as part of the claimed invention structure instead of materials worked upon on by the structure, if the applicant wants the limitations be given patentable weight.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761